DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 2/08/2021.  Claims 1-14 are pending.  Claims 9-14 are new.  Claims 1-7 have been amended.  Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu CN107124445A (hereinafter Liu, see machine translation attached).
Regarding claim 1, Liu teaches a maintenance management system for managing a plurality of business operation apparatuses, each of which has a function of regularly distributing data using telemetry techniques (see abstract), the maintenance management system comprising: 
a data processing unit (calculating  module 502), including one or more processors (wherein calculating module 502 comprises a first sub-module, a second sub-module, and a third sub-module, see page 9, first paragraph and last paragraph), configured to acquire and process each piece of data that the plurality of business operation apparatuses regularly distribute (wherein the first, second and third sub-modules collect and adjust/process the data according to current period conditions and a data collecting regulation coefficient, see last paragraph of page 9); and 
a load level management unit, including one or more processors (see receiving module 601 comprising adjusting module 602, see second paragraph of page 10), configured to cut down the amount of data processing to reduce a load required by the data processing unit to process the data in accordance with a level of the load (wherein the receiving module is configured to collect and adjust/process factor of the current period to the client; and wherein the adjusting module adjusts coefficient of data collecting, collected sampling and adjust for frequency of the collecting or transmitting data, thereby reducing the frequency of data collecting or sending, so that a data amount and sending the sending time is reduced, reduces the server running load is higher, reduces the pressure of server, which avoids the loss of data, see second paragraph of page 10), 
wherein the load level management unit (see receiving module 601 comprising adjusting module 602, see page 10) is configured to execute, in a case in which a plurality of items are included in the data distributed by each of the plurality of business operation apparatuses, at least one of processing for adjusting the number of data items to be processed by the data processing unit and processing for adjusting time intervals at which each data item is processed (wherein the adjusting module adjusts coefficient of data collecting, collected sampling and adjust for frequency of the collecting or transmitting data, thereby reducing the frequency of data collecting or sending, so that a data amount and sending the sending time is reduced, reduces the server running load is higher, reduces the pressure of server, which avoids the loss of data, see page 10).
Regarding claim 8, Liu teaches a data processing method for controlling a maintenance management system that manages a plurality of business operation apparatuses, each of which has a function of regularly distributing data using telemetry techniques (see abstract), the data processing method comprising: 
acquiring and processing each piece of data that the plurality of business operation apparatuses regularly distribute (see calculating module 502 comprising a first sub-module, a second sub-module, and a third sub-module, see page 9, first paragraph and last paragraph of the machine translation; wherein the first, second and third sub-modules collect and adjust/process the data according to current period conditions and a data collecting regulation coefficient, see last paragraph of page 9); 
monitoring a level of a load required by the maintenance management system to process the data (see receiving module 601 comprising adjusting module 602, see second paragraph of page 10; wherein the receiving module is configured to collect and adjust/process factor of the current period to the client; and wherein the adjusting module adjusts coefficient of data collecting, collected sampling and adjust for frequency of the collecting or transmitting data, thereby reducing the frequency of data collecting or sending, so that a data amount and sending the sending time is reduced, reduces the server running load is higher, reduces the pressure of server, which avoids the loss of data, see second paragraph of page 10); 
in a case in which a plurality of items are included in each piece of the data that the plurality of business operation apparatuses distribute, executing at least one of processing for adjusting the number of data items to be processed and processing for adjusting time intervals at which each data item is processed (see receiving module 601 comprising adjusting module 602, see second paragraph of page 10; wherein the receiving module is configured to collect and adjust/process factor of the current period to the client; and wherein the adjusting module adjusts coefficient of data collecting, collected sampling and adjust for frequency of the collecting or transmitting data, thereby reducing the frequency of data collecting or sending, so that a data amount and sending the sending time is reduced, reduces the server running load is higher, reduces the pressure of server, which avoids the loss of data, see second paragraph of page 10); and 
cutting down the amount of data processing in accordance with the level of the load (see page 5 of the machine translation, wherein the data packet size is adjusted according to the overload level).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN107124445A (hereinafter Liu, see machine translation attached) in view of Wu WO 2013139097 A1 (hereinafter Wu, see machine translation).
Regarding claim 2 and 9, Liu teaches all the elements as applied above for claim 1, however, it does not expressly or explicitly teach that the load level management unit is configured to define a priority of each data item, and the data processing unit is configured to process each data item in order from the highest priority and end the processing at a timing at which the number of processed data items reaches an upper limit.
Wu teaches maintenance management system (see CDMA, wherein the CDMA mitigates processor overload in order to achieve more efficient network data transfer, see abstract), wherein the load level management unit is configured to define a priority of each data item (wherein a priority identification module is included, configured to parse  and prioritizing data packets to be sent to a downstream node, see page 3 of the machine translation), and the data processing unit is configured to process each data item in order from the highest priority and end the processing at a timing at which the number of processed data items reaches an upper limit (wherein the data packets are assigned a priority to be sent to a downstream node, and wherein an overload status recording module 130 receives the utilization data from a base station controller if utilized rate exceeds an allowable upper limit or recovers from exceeding the upper limit to the normal range, see page 3 and 4 of the machine translation).
	Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Liu to define a priority of each data item, and the data processing unit is configured to process each data item in order from the highest priority and end the processing at a timing at which the number of processed data items reaches an upper limit for the benefit of avoiding processing failures, mitigating system overload in order to achieve a more efficient data transfer and providing for correct data packet merging (see page 2 of machine translation).
Regarding claim 3 and 10, Liu teaches all the materials as applied above.  However it do not expressly or explicitly teaches that the load level management unit is configured to dynamically adjust, in accordance with a variation in necessity related to each data item, the priority of corresponding data item or time intervals at which each data item is processed.
Wu teaches a load level management unit  is configured to dynamically adjust, in accordance with a variation in necessity related to each data item, the priority of corresponding data item or time intervals at which each data item is processed (see page 4 of machine translation, wherein overload state recording module 130 transmits a predetermined number of data packets to the downstream node, and wherein load control module 140 sends a packet to the bae station controller according to the load status of the base station controller and triggers it to send a signal to the base station controller.  The packet queue is matched and adjusted so that the load of the bae station can be automatically alleviated with the CPU is overloaded, wherein an overload status recording module 130 receives the utilization data from a base station controller if utilized rate exceeds an allowable upper limit or recovers from exceeding the upper limit to the normal range, see page 3 and 4 of the machine translation).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Liu to configure the load level management unit to dynamically adjust, in accordance with a variation in necessity related to each data item, the priority of corresponding data item or time intervals at which each data item is processed for the benefit of avoiding processing failures, mitigating system overload in order to achieve a more efficient data transfer and providing for correct data packet merging (see page 2 of machine translation).
Regarding claim 5 and 12, Liu teaches all the materials as applied above.  However, it do not expressly or explicitly teaches that the load level management unit is configured to provide feedback to make data items that are processing targets of the data processing unit appropriate, based on a trend of data in each data item.
Wu teaches an overload level unit 132 configured to provide feedback to make data items that are processing targets of the data processing unit appropriate, based on a trend of data in each data item (see page 4 of the machine translation, wherein the overload assignment unit 131 completes the assignment of the system overload level value, the overload level unit 132 matches the system overload level according to the acquired overload level values, and the overload level is used by the paging load module 130 to control the transmission of the queue; and wherein the overload state current value is saved as the system overload state history value and used for the calculation of the overload state value, and the overload level unit 132 matches the system overload level based on the current value of the obtained system status value and the overload level unit 132 notify the load control module 140 when the overload level changes, and control module 140 controls the transmission of the queue based on the system overload level, see page 5 of the machine translation).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Liu to configure the load level management unit to provide feedback to make data items that are processing targets of the data processing unit appropriate, based on a trend of data in each data item for the benefit of avoiding processing failures, mitigating system overload in order to achieve a more efficient data transfer and providing for correct data packet merging (see page 2 of machine translation).

Allowable Subject Matter
Claims 4, 6-7, 11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864